Exhibit #10.2

 

2005 Transitional Amendment Number Two

Camden National Corporation

Director Deferred Compensation Plan

 

This Amendment, executed the 25th day of October, 2005, by Camden National
Corporation, a Maine corporation with its headquarters in Camden, Maine (the
“Company”) and the Plan Sponsor of the Camden National Corporation Director
Deferred Compensation Plan (the “Plan”).

 

W I T N E S S E T H:

 

WHEREAS, the Company established the Plan with an initial plan year of
January 1, 1993 for the benefit of its Directors; and

 

WHEREAS, the Plan must be amended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), in order to conform to the
American Jobs Creation Act of 2004; and

 

WHEREAS, the Internal Revenue Service (the “IRS”) has issued interim guidance in
the form of IRS Notice 2005-1 (“Notice 2005-1”) and Proposed Regulations under
Section 409A on September 29, 2005 (the “Proposed Regulations”) to provide plan
sponsors with rules for good faith compliance with Code Section 409A pending the
issuance of final regulations; and

 

WHEREAS, Q and A #19(c) of Notice 2005-1 allows plan sponsors to amend their
non-qualified deferred compensation plans to allow participants to make new
payment elections with respect to amounts deferred prior to the election without
such election being treated as a change in the form and timing of payment or an
acceleration of payment under Code Section 409A(a)(3); and

 

WHEREAS, the Proposed Regulations extended the final date by which such plan
amendment and new elections could be made to December 31, 2006, but with the
proviso that no new election can be made after December 31, 2005 with respect to
any payment which is due in 2006 or which would cause a payment to be made in
2006.

 

NOW, THEREFORE, in good faith compliance with the Proposed Regulations and
Notice 2005-1, and particularly Q and A #19(c) thereof, the Company hereby
amends the Plan as follows effective October 25, 2005:

 

1. New Payment Election. Notwithstanding any prior distribution elections made
by any Eligible Director of the Company under the Plan, any Eligible Director
with a deferred compensation balance under the Plan on October 25, 2005 shall be
given a one-time election to change his or her payment election by delivery of a
new payment election to the Company on or before December 31, 2006; provided,
however, that no new payment election can be made after December 31, 2005 which
would change any payment due in 2006 or cause payments to be made in 2006. Such
election may change the specified starting date and/or the distribution payment
period as the Eligible Director shall so elect, and shall apply to all amounts
deferred by such Eligible Director under the Plan. Any Eligible Director who
fails to deliver a new payment election as provided above shall continue to
participate in the Plan in accordance with his or her prior distribution
elections, which shall be administered in accordance with the final regulations
issued under Code Section 409A.

 

2. Transitional Amendment Number Two. This Amendment is the second
(2nd) transitional amendment to the Plan under Notice 2005-1 and the Proposed
Regulations. In accordance with Q and A #19(c) of Notice 2005-1, as amplified by
the Proposed Regulations, any new payment election under Section 1 above should
not be treated as a change in the form and timing of a payment under Code
Section 409A(a)(4) or an acceleration of a payment under Code
Section 409A(a)(3).

 

3. Effect on Plan. Pending the issuance of final guidance under Code
Section 409A and the written compliance therewith, the other provisions of the
Plan shall remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first written above.

 

       

Camden National Corporation

/s/ Laurel J. Bouchard       By:   /s/ Robert W. Daigle

Witness

         

Robert W. Daigle

President & CEO